Watson, J.
This is an action for damages on account of the death of appellee’s decedent, averred to have been caused through the negligence of appellant. The complaint, as it comes here, consists of a single paragraph, to which a demurrer for want of facts was overruled. An answer in general denial was filed, a trial by jury had, a verdict for $6,000 returned, a motion for a new trial overruled, and a judgment rendered on the verdict.
The first error assigned challenges the action of the court in overruling the demurrer to the complaint.
1. Two points are made against it in this court. The first one is that it does not aver the existence of the relation of master and servant between appellant and decedent at the time of the latter’s death. Thé first averments of the complaint relative to the subject are to the effect that appellant is, and has been for more than twenty years past, a corporation duly organized and operating a line of railroad through the city of LaPayette; that it maintains in said city ‘ ‘ a large number of tracks, turnouts, and switches, for storing cars thereon, and for making up freight-trains. ’ ’
Plaintiff avers that ‘ ‘ for about four months prior to March 28, 1906, said decedent, George W. Heineman, had been 'employed by said defendant in the several capacities of brakeman, switchman, and yard foreman, or yard conductor; that on said day, at about 12:30 o’clock a. m., plaintiff’s said de*390cedent was engaged as such yard conductor in said city of LaPayette. ’ ’
2. It is further shown that said decedent was, at the time of his death, engaged in moving defendant’s ears “in the yards of said defendant in the city of LaPayette, ’ ’ and that he was killed because of a defect in one of said cars. The averments show employment in the capacities named, for about four months prior to March 28; that on said date decedent was working “as such yard conductor” in the defendant’s yards, doing the same work in which he had been engaged for said four months. In no view of the matter can it be said that there is no averment upon the subject of his employment by defendant, and the remedy for uncertainty is by motion to make more specific. Jones v. State, ex rel. (1887), 112 Ind. 193, 196; Cleveland, etc., R. Co. v. Wynant (1889), 119 Ind. 539; Brookville, etc., Turnpike Co. v. Pumphrey (1877), 59 Ind. 78, 26 Am. Rep, 76; Holcraft v. Mellott (1877), 57 Ind. 539; Lewis v. Edwards (1873), 44 Ind. 333.
“If there was any embarrassing uncertainty as to the time when the assessment was made, it could have been remedied by motion, but was not reached by demurrer.” Hazzard v. Heacock (1872), 39 Ind. 172, 176.
3.. Furthermore, there is no dispute about the fact. It is admitted. Appellant in the first paragraph of its brief makes the following statement: “On December 7, 1905, he [decedent] sought and obtained employment of appellant as switchman or helper in its yards at LaPayette, which position he held until some time in the following February, when he was promoted [to the position of] foreman or yard conductor, and remained in the latter position until his death on March 28, 1906. ’ ’
4. Judgments are not reversed because of the semblance of error, but only where harmful error is made to appear. §407 Burns 1908, §398 R. S. 1881.
*3915. *390The second proposition relied on is that the complaint *391“fails to show by a statement of facts that decedent was acting in the line of his employment at the time of the accident.” We are not able to concur in this view. There are a number of allegations as to what were the duties of decedent as yard conductor. It is not necessary, however, to give effect to such allegations in order to determine that decedent was acting in the line of his employment. Eliminating all possible conclusions, the complaint still shows, by direct averment, that decedent was employed, in the capacity named, in appellant’s LaPayette yards; that such yards were used for the storing of ears and for making up freight-trains; that ‘ ‘ it became necessary and proper for said decedent to bring four empty coal-cars onto a certain side-track, or switch, in the yards of said defendant at said city of LaPayette; that, with an engine and one car, said decedent went to where the four ears were standing, and caused them to be removed to the junction in the southern part of said city, and was in the act of causing said four coal-cars to be removed thence and placed in position on said side-track, or switch, when * * * it became necessary for him to put the brakes on said ears; * * * that among said four ears was a certain coal-car belonging to this defendant; * * * that the brake on said car, at the time of the accident complained of, consisted of a brake-wheel; * * * that it became necessary to set the brake on said ear in order to stop said ear and the other ears thereto connected, and to prevent said cars from moving from the place where they were to be placed, because of the fact that there was an incline or grade on the switch or side-track upon which said cars were so intended to be placed; * * * that decedent went to the necessary and proper place upon the platform of said car, and took hold of said brake-wheel to set the brake; that he had partly set said brake, but, in endeavoring to set the brake hard enough to stop said -car at the proper place, and to hold said ear in position, together with the ears thereto attached, the brake-shaft attached to *392said brake and to said brake-wheel broke ,of£ about six inches above the platform of said car, and precipitated said decedent to the ground in front of the advancing cut of ears, # * # whereby he was run over by the wheels of the car on which he had been endeavoring to set said brakes, as aforesaid. ’ ’
6. These averments show that decedent was engaged in the work he was employed to do. Other averments describe the character of the work. Courts take judicial notice of the manner in which ordinary railroad business is conducted and-of the everyday practical operation of railroads. Cleveland, etc., R. Co. v. Jenkins (1898), 174 Ill. 398, 51 N. E. 811, 62 L. R. A. 922, 66 Am. St. 296; Dailey v. Preferred Masonic, etc., Assn. (1894), 102 Mich. 289, 57 N. W. 184, 26 L. R. A. 171.
7. Courts know that a man employed as a brakeman has to do with ears and with brakes thereon. Mason v. Richmond, etc., R. Co. (1892), 111 N. C. 482, 16 S. E. 698, 18 L. R. A. 845. There was, therefore, no error in overruling the demurrer to the complaint.
8. Under the assignment that the court erred in overruling its motion for a new trial, appellant has discussed a number of questions. So far as such discussion relates to the evidence, it is sufficient to say that there was evidence, conflicting in some instances, supporting each material fact necessary to the verdict, and under the well-settled rule the weight of such evidence is not for this court;
9. A number of instructions given by the court are discussed. Appellee requested the giving of twenty-four written instructions, all of which were refused. Appellant requested the giving of twenty-five written instructions, of which nineteen were given and the remainder refused. In addition to the instructions given at the request of appellant, the court, of its own motion, gave thirty-six written instructions, which were evidently intended fully to *393cover the proper requests made by each of the parties, and which do, in fact, state with correctness and accuracy the law applicable to the issues made in the cause, viewed from the different hypotheses claimed. Appellant criticises various sentences and detached phrases contained in the instructions given. It is manifest that such criticism cannot be accepted as the measure by which to determine the existence of a substantial error, for the reason that the instructions must be taken as a whole, and the defects suggested, when so viewed, are not harmful. The substance of the instructions requested by appellant are contained in those given by the court. A detailed and specific discussion of every objection made by appellant to the instructions in this case can be of no possible public advantage. If the trial of the cause, so far as instructions are concerned, is open to any criticism, it would be that the jury were, over-instructed by the legal propositions contained in the pages of matter read to them.
Appellant evidently had a fair trial. It does not claim that the verdict was excessive, and the judgment is therefore affirmed.
Eabb, P. J., Comstock, Eoby and Hadley, JJ., concur.